Citation Nr: 1729832	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-33 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1955 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In the Veteran's January 2015 substantive appeal, he requested a Board videoconference hearing, which was subsequently scheduled for July 14, 2016.  In a statement dated in July 2016, however, the Veteran indicated that he no longer wished to have a hearing, and asked that the case be forwarded to the Board.  Under these circumstances, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This matter was before the Board in September 2016 at which time it was remanded for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that a VA Form 646 was requested from the Veteran's representative in February 2015.  To this date, VA has not received a response to this request.  As such, the Board will proceed to adjudicate the Veteran's claim without further argument from the Veteran's representative.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the Veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

A review of the record indicates that service connection is in effect for coronary artery disease (CAD), rated as 60 percent disabling; lumbar spine degenerative disc disease, rated as 20 percent disabling; diabetes mellitus, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; prostate cancer, rated as noncompensable, and erectile dysfunction, rated as noncompensable.  The appellant has a combined 70 percent rating.

In the report of January 2009 VA examination, the Veteran indicated that he was retired.  The examiner noted that non-occupational limitations attributable to the Veteran's service-connected lumbar spine disability included fatigability due to longed period of standing, bending, or sitting.  However, he determined that there were no occupational effects due to the lumbar spine disability.  

In July 2009, the appellant submitted a VA Form 21-8940 (Veterans Application of Increased Compensation Based on Unemployability) on which he claimed that he was unemployable due to his service-connected coronary artery disease.  He reported that his disability began to affect his full time employment in June 2009.  With regard to employment, following separation from military service, the appellant reported that he was employed as a notary from 1980 to 2009.  He reported that his highest gross monthly earning from that employment was $20.00 per month.  He indicated that due to his failing health, he would not be renewing his license, which expired in 2010.  With regard to education, the appellant documented that he completed college and had not had any training and education since becoming too disabled to work.  

In an October 2009 VA medical opinion, the examiner noted that the Veteran reported that he had not worked since retirement from the Navy in 1976 due to a variety of health conditions.  He stated that he had a problem with his "arteries" but was unable to provide any specific information regarding diagnosis, treatment, or symptoms that interfered with his ability to work.  The examiner reported that a review of the claims filed provided evidence of hypertension during service, but no objective evidence of heart disease before military retirement.  The Veteran was diagnosed with coronary artery disease in 1993, 16 years after retirement from the military.  Therefore, he indicated that the Veteran's history of not working was related to a condition other than the heart disease.  

In the reports of September 2013 VA examinations for the Veteran's heart disability and prostate cancer, the examiners determined that the Veteran's service-connected heart and prostate cancer disabilities did not impact his ability to work.  

In the Board's September 2016 remand directives, the RO, in part, was to arrange for the Veteran to undergo appropriate VA examination for a full description of the effects of his service-connected disabilities on his employment and ordinary activities.  However, in email correspondence received in February 2017, it was reported that the examination was cancelled because the Veteran declined the examinations. 

In a February 2017 Report of General Information, it was noted that that the Veteran was contacted regarding rescheduling the VA examinations.  The Veteran indicated that he was not going to attend the examinations because the information needed to adjudicate the claim was of record.


Analysis

At the outset, the Board notes that VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a) (2016).  Where, as here, entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant.  38 C.F.R. § 3.655(a).

When a claimant fails to participate in a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought and (2) whether the claimant lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

As detailed above, the Veteran was scheduled for a VA examination pursuant to the Board's September 2016 remand instructions, which was necessary to ascertain the functional impairment caused by the Veteran's service-connected disabilities in the aggregate on his ordinary activities, to include employment.  The Board finds that the Veteran's refusal to cooperate in the necessary examination, without further explanation beyond his belief that the evidence needed to decide his claim was already of record, is without good cause.  Thus, the claim must be denied under section 3.655.  

In the alternative, the Board finds that the preponderance of the evidence is against the claim of entitlement to a TDIU.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (holding that the Board has the fundamental authority to decide a claim in the alternative).

As stated herein, the Veteran's combined disability rating is 70 percent, with at least one disability rated 40 percent or more.  Thus, the appellant meets the percentage requirements for consideration of a schedular TDIU.  

Although the appellant meets the percentage requirements set forth in section 4.16(a) for consideration of a TDIU, the Board finds that the evidence establishes that his service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.

In this regard, the available evidence indicates that the Veteran's service-connected disabilities do not prevent him from securing or following any substantially gainful occupation.  As detailed above, in the January 2009 VA examination report, the examiner noted that the Veteran's lumbar spine disability caused non-occupational limitations, but did not have any occupational effects.  The Board has considered the physical limitations which could be caused by a lumbar spine disability but notes that the Veteran reports education and work experience in a sedentary field and there is no indication that the lumbar spine disability would prevent employment in a less physically strenuous occupation.  Further, in the October 2009 VA medical opinion, the examiner concluded that the Veteran's history of unemployment was not related to his service-connected heart disability, noting that the Veteran had been unemployed for 33 years with his heart disability diagnosed 16 years after he left military service.  The September 2013 VA examiners also opined that the Veteran's service-connected prostate cancer and heart disability did not impact his ability to work.  The Board observes that the Veteran has not provided any medical evidence to contradict these opinions.  Additionally, there is no indication that the combined effects of the appellant's service-connected disabilities would prevent him from securing and maintaining substantially gainful employment.  

The Board has carefully considered the appellant's statements indicating that he is unemployable due to his service-connected coronary artery disease.  Although the appellant's heart disability has contributed to limitations, the Veteran's coronary artery disease is rated as 60 percent disabling.  That rating is, in itself, recognition of the impairment associated with the Veteran's disability and its impact on his ability to obtain or maintain employment.  The ultimate question, however, is whether his service-connected disability, without regard to any nonservice-connected disabilities, prevents the appellant from securing or following any substantially gainful occupation.  Van Hoose, 4 Vet. App. at 363.  As set forth above, the most probative evidence of record indicates that it does not.   

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


